Let me begin
by congratulating you, Sir, on your election as
President of the General Assembly at its fifty-ninth
session. I am convinced that your work in that
important post will ensure further progress towards the
attainment of our common goals. I wish you the
greatest of success and pledge the full support of our
delegation. I should also like to take this opportunity to
thank your predecessor, Mr. Julian Hunte, Minister for
Foreign Affairs of Saint Lucia, for his excellent work
and, above all, for his personal contribution to the
revitalization of the General Assembly.
This is the first time that the Slovak Republic has
participated in the general debate of the General
Assembly as a member of the European Union (EU).
Slovakia fully endorses the position set out earlier by
the Minister for Foreign Affairs of the Kingdom of the
Netherlands on behalf of the EU. I am convinced that
the enlarged EU will further strengthen its constructive
partnership with the United Nations.
The international community is now facing
challenges and threats that were unknown when the
Charter of the United Nations was drafted. The
multilateral mechanisms set out in the previous century
have proved to be less than adequate. Recent global
events ó accompanied by an increase in new and
potentially more dangerous and destructive threats -
have clearly demonstrated that no country can cope
with security issues single-handedly, let alone tackle
them over the long term. There is now a greater need
than ever before for international solidarity, together
with a sense of responsibility on the part of all United
17

Nations Member States for consolidating peace and
stability.
The Slovak Republic is convinced that a
multilateral approach is the best response to emerging
threats, and that the role of the United Nations in
maintaining global security is irreplaceable. In
addition, we agree with the Secretary-General,
Mr. Kofi Annan, that the United Nations can maintain
such a status only if it is able to carry out its basic
functions effectively, embark upon internal reform and
adapt to current conditions. To that end, the only way
forward involves strengthening the authority of United
Nations institutions by making their work and
decision-making mechanisms more efficient. That is
why we have welcomed the establishment of the High-
Level Panel on Threats, Challenges and Change. Its
work will undoubtedly rank among the most important
contributions made towards reform in the history of the
United Nations. We believe that that team of eminent
personalities will provide a realistic definition of how
the United Nations can contribute to global security
and development. Slovakia will help to turn those
objectives into reality.
We perceive the issue of reforming the Security
Council in the same light. Reform should involve not
only enlarging the Security Council, but also making
its working methods and the implementation of its
decisions more efficient. The Slovak Republic
continues to support the enlargement of the Security
Council with both permanent and non-permanent
members, with the aim of ensuring a balanced regional
distribution of seats, including greater representation
for the Eastern European region.
In addition, I am confident that this session of the
General Assembly will help to build a global security
system by strengthening and consolidating the anti-
terrorism coalition under the auspices of the United
Nations, along with the Counter-Terrorism Committee
of the Security Council.
Continuing terrorist attacks are leading to
significant changes in the area of global security.
Terrorists do not shy away from perpetrating the
cruellest and most bestial of acts; nor ó as the recent
events in Beslan have shown ó do they hesitate to take
the lives of innocent children. Terrorism poses a threat
to everyone; no one can be neutral or indifferent. It is
necessary that we be resolute and jointly mobilize our
efforts in combating it.
The Governments of Member States must fight
more effectively against this inhuman phenomenon
through mutual support, the implementation of
international law and improved cooperation between
international and regional organizations. The 12 United
Nations anti-terrorism conventions and protocols are of
the utmost importance in the fight against terrorism,
and the Organization must continue to play a key role
in bolstering legal instruments in that battle. The
Slovak Republic supports the prompt approval of a
comprehensive convention against terrorism as a
whole, along with a convention aimed at averting acts
of nuclear terrorism.
Maintaining international peace and security has
always been one of the Slovakiaís main priorities. We
have long contributed military units, observers and
equipment to United Nations peacekeeping missions.
Since our accession to the United Nations, in January
1993, we have participated in 14 Organization-led
missions, ranging from military observer missions to
humanitarian and demining operations to peacekeeping
duties.
Since the beginning of the 1990s, the Slovak
Republic has dedicated itself both militarily and
politically to the peace process in the Balkans.
Nonetheless, Slovakia has never abandoned its efforts
to help bring reconciliation and humanitarian aid to
other parts of the world. We have gained respect for
our participation in United Nations peacekeeping
missions in Africa and the Middle East.
Slovakia also contributes to the training of
peacekeeping forces. In line with General Assembly
resolutions, the Slovak Government sponsored a
United Nations seminar held in the Slovak Republic
last May, which was attended by a wide range of
delegates from more than 70 Member States. The
seminar discussed the conclusions of the Brahimi
report (A/55/305), which highlighted the importance of
standardized training for United Nations peacekeeping
missions.
In recent years, the number of attacks on United
Nations personnel has increased alarmingly. Slovakia
is a signatory to the Convention on the Safety of
United Nations and Associated Personnel and appeals
to all those countries that have not yet done so to
endorse that important international legal instrument,
18

which guarantees the protection of United Nations
staff.
Stabilizing the Western Balkans is a global
priority and has a direct effect on the stability of
Europe. For that reason, it is also one of Slovakiaís
foreign policy priorities. We have fully supported the
activities of the United Nations to date in using its
authority effectively to help resolve the conflicts in
Bosnia and Herzegovina, in the Serbian-Montenegrin
province of Kosovo and in the former Yugoslav
Republic of Macedonia. Slovakiaís proactive approach
in that regard was demonstrated by the political stance
it adopted towards the resolution of those conflicts, as
well as its participation in peacekeeping missions: the
Stabilization Force for Bosnia and Herzegovina and the
Kosovo Force for the Province of Kosovo.
We believe that resolving the situation in the
province of Kosovo is a prerequisite for the
stabilization of the Western Balkans as a whole.
Kosovo still represents a potential source of regional
instability. That is why we attach great importance to
next yearís evaluation to be carried out as part of the
Kosovo Standards Implementation Plan. A favourable
result in that evaluation could launch a process under
which the future status of the Serbian-Montenegrin
province would be defined by the United Nations. We
perceive the United Nations activities, including the
United Nations Interim Administration Mission in
Kosovo, as being of great importance in the search for
a solution that is acceptable to all parties concerned, in
accordance with Security Council resolution 1244
(1999).
The Slovak Republic welcomed the transfer of
power to a temporary, sovereign and independent
Government in Iraq at the end of June. The Interim
Council, which was recently established by the
National Conference, represents a significant step
forward in preparing for the elections to be held in
January 2005.
I call upon the Assembly to join us in our
absolute condemnation of all acts of violence
committed in Iraq aimed at spreading chaos and
instability, whether by means of assassinations, the
taking of hostages or the intimidation of civilians and
public figures.
We welcome the determination of the Secretary-
General to continue providing humanitarian aid and
support for the political process in Iraq. We believe
that the United Nations must play a leading role in
supporting the Iraqi people and the Government in
their efforts to rebuild their society.
Improving the security situation in Iraq is an
essential condition for building long-term stability,
democracy, peace and prosperity in the country. A
Slovak unit specialized in locating and destroying
landmines, weapons and ammunition is currently
engaged in a humanitarian mission there. In addition,
Slovakia has stepped up its participation by joining a
programme for training Iraqi police officers.
The Slovak Republic supports and appreciates the
efforts of the international community to establish
security and stability in Afghanistan. The International
Security Assistance Force (ISAF) is playing a vital
role, demonstrating how essential international
cooperation can be. The most pressing issues we
currently face with regard to creating stability in
Afghanistan are, first, the forthcoming elections and,
secondly, laying down the foundations of democracy.
In addition to those political processes, establishing
favourable conditions for economic development is
also essential for Afghanistanís long-term stability. The
Slovak Republic is contributing to such efforts through
its participation in ISAF and its planned involvement
in provincial reconstruction teams.
The Middle East peace process must continue in
accordance with the road map set out by the Quartet
and endorsed by the Security Council, which envisages
the establishment of two separate Israeli and
Palestinian States in 2005. Both sides should fulfil
their obligations stemming from that plan and previous
United Nations resolutions. They should also rely upon
the international Quartet for help and good counsel
when taking those steps.
As we are convinced that international peace,
security and development are closely linked, official
development assistance and cooperation with
developing and transition countries are becoming an
integral part of Slovakiaís foreign policy. Slovakiaís
European Union membership and its growing
economic potential provide both an opportunity and the
obligation to cooperate in the field of development.
This year, the Slovak Government has allocated $25
million for development assistance. In 2005, that figure
is set to rise to almost $30 million. As a new donor
country, Slovakia must work to further improve and
formalize its mechanisms for providing official
19

development assistance. It is doing so with the support
of the European Commission and the United Nations
Development Programme.
Severe humanitarian crises also pose a threat to
peace and security in the modern world. Such crises are
not necessarily the result of armed conflicts alone, but
they sometimes have the potential to cause such
conflicts. The international community has the means
to intervene in humanitarian crises. With respect to the
current humanitarian and security crisis in the
Sudanese region of Darfur, I am convinced that the
international community, in cooperation with the
Sudanese Government, will find a solution to the
situation through economic and financial assistance.
The Slovak Republic has provided humanitarian aid to
that region and supports the continuation of peaceful
negotiations towards resolving the humanitarian and
security crisis there.
The Slovak Republic is fully aware of the
enormity of the tasks facing the United Nations in the
field of ensuring global peace and security. In that
regard, I would like to highlight that Slovakia is a
candidate for a seat as a non-permanent member of the
Security Council for the term 2006-2007 in the
elections to be held at the next session of the General
Assembly, in the fall of 2005. I can assure the
Assembly that in every respect, the Slovak Republic is
ready to take on the responsibilities arising from
membership in that key organ of the United Nations.
As my countryís Head of State, I feel it is important to
make this personal pledge before the highly esteemed
session of the General Assembly. We want to use our
membership of the Security Council to intensify
cooperation with Member States in all regions and to
be a dependable partner when seeking consensus in the
resolution of complicated global policy issues.
In conclusion, allow me to wish this yearís
session of the General Assembly the greatest of
success. May it reach conclusions that promote
cooperation among Member States, international and
regional organizations, and non-governmental
organizations and associations ó based, above all,
upon the principle of multilateralism.